ALLOWABILITY NOTICE

Examiner’s Comment
	Applicant’s arguments filed 11 August 2021 addressing the previous 112(a) and 112(b) rejections of “actuation system” have been fully considered and they are persuasive. After further consideration, the Office considers the recitation of “motor means” (par. [0068]) in combination with the examples provided in par. [0068] to represent a broad class of known structures (i.e., “motors”) and, thus, the recitations of “any appropriate” and “etc.” in par. [0068] do not confuse the structure corresponding to the 112(f) recitation “actuation system”. Accordingly, the previous corresponding rejections are withdrawn.	

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kevin W. Guynn (Reg. No. 29,927) on 14 October 2021.

The application has been amended as follows: 
In the claims:
In claim 1, lines 1-2, “a motor” has been changed to --an engine core--.
In claim 1, line 2, “motor” (2nd instance) has been changed to --engine core--.
In claim 1, line 3, “motor” has been changed to --engine core--.
In claim 1, line 15, --respective-- has been added before “blade” (first instance).
In claim 1, line 15, --respective-- has been added before “blade” (second instance).
In claim 1, line 24, “either side” has been changed to --opposite sides--.
In claim 1, line 25, --of the balance beams-- has been added after “first balance beam”.
In claim 1, line 25, --of the balance beams-- has been added after “second balance beam”.
claim 1, line 25, --of the balance beams-- has been added after “third balance beam”.
In claim 1, line 27, --end-- has been added after “one”.
In claim 1, 2nd to last line, “connecting rods” has been changed to --balance beams--.
In claim 1, last line, “one direction and in the other” has been changed to --two directions--.

In claim 2, line 1, --, for each of the connecting rods,-- has been added after “wherein”.

In claim 3, line 1, --wings and-- has been added after “comprising”.
In claim 3, line 2, “a motor” has been changed to --an engine core--.
In claim 3, line 2, “motor” (2nd instance) has been changed to --engine core--.
In claim 3, line 4, “motor” has been changed to --engine core--.
In claim 3, line 15, --respective-- has been added before “blade” (first instance).
In claim 3, line 15, --respective-- has been added before “blade” (second instance).
In claim 3, line 23, “either side” has been changed to --opposite sides--.
In claim 3, line 24, --of the balance beams-- has been added after “first balance beam”.
In claim 3, line 24, --of the balance beams-- has been added after “second balance beam”.
In claim 3, line 24, --of the balance beams-- has been added after “third balance beam”.
In claim 3, line 26, --end-- has been added after “one”.
In claim 3, 2nd to last line, “connecting rods” has been changed to --balance beams--.
In claim 3, last line, “one direction and in the other” has been changed to --two directions--.

The above changes to the claims have been made for reasons described in the accompanying interview summary.

In the specification:
In par. [004], line 1, “a motor” has been changed to --an engine core--.
In par. [004], line 2, “motor” (first instance) has been changed to --engine core--.
In par. [004], line 2, “motor” (second instance) has been changed to --engine core--.

In par. [009], line 2, “a motor” has been changed to --an engine core--.
In par. [009], line 2, “motor” has been changed to --engine core--.
In par. [009], line 4, “motor” has been changed to --engine core--.

In par. [0030], lines 1-2, “a motor” has been changed to --an engine core--.
In par. [0030], line 3, “motor” has been changed to --engine core--.

In par. [0033], line 1, “motor” has been changed to --engine core--.

In par. [0047], line 2, “motor” has been changed to --engine core--.

The above changes to the specification have been made for reasons described in the accompanying interview summary.

Claims 1-3 are allowed.

Reasons for Allowance
The prior art neither anticipates nor renders obvious the combination of limitations including: 
“a maneuvering system intended to move each blade from the stowed position to the deployed position and vice versa, where the maneuvering system comprises:
for each blade, a shaft mounted mobile in rotation on the slider about the axis of rotation and onto which the blade is fixed, 
for each shaft, a balance beam fixed to the shaft and which has a first end a second end which are disposed on opposite sides of said shaft,
for a first balance beam of the balance beams, a second balance beam of the balance beams, and a third balance beam of the balance beams that are angularly consecutive, two connecting rods where a first rod of the two connecting rods has two ends, one end of which is mounted articulated on the 
an actuation system which produces rotation of one of the balance beams in two directions” (claims 1 and 3)(note: the corresponding structure of the 112(f) limitation “an actuation system” is considered to be a rail (452), a trolley (454), a rod (456), and a motor). 
Morrison (US 2,933,890; IDS) is the closest reference, which discloses a jet engine thrust reverser comprising a mobile cowl (44) and a plurality of rotatable blades (5) that can be rotated between a stowed position (Figure 7) and a deployed position (Figure 6) by a maneuvering system, wherein the maneuvering system comprises a rotatable ring (51) with slots (52) for receiving pins (not-labeled) attached to the blades. It is apparent that the maneuvering system of Morrison is sufficiently different than the claimed maneuvering system, which includes rods and beams. Stachowiak (US 4,030,290; IDS) discloses a maneuvering system having elements (55 & 57) that can be considered rods and beams, but does not disclose the details of the connections between “rods” and “beams” required by the claimed limitations recited as “for a first balance beam of the balance beams, a second balance beam of the balance beams, and a third balance beam of the balance beams that are angularly consecutive, two connecting rods where a first rod of the two connecting rods has two ends, one end of which is mounted articulated on the second end of the first balance beam and the other end of which is mounted articulated on the second end of the second balance beam, and where the second rod of the two connecting rods has two ends, one end of which is mounted articulated on the first end of the second balance beam and the other end of which is mounted articulated on the first end of the third balance beam” (claims 1 and 3). Furthermore, neither Morrison nor Stachowiak disclose a trolley, a rail, and a connecting rod that “produces rotation of one of the balance beams in two directions” (claims 1 and 3).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. LEGENDRE whose telephone number is 571-270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth Bomberg can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745